Citation Nr: 1636120	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  08-21 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for gastroesophageal reflux disease (GERD) with duodenal ulcer, status post subtotal gastrectomy with vagotomy (a digestive disability).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1970 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over this claim is currently with the RO in Montgomery, Alabama.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

In a July 2014 decision, the Board denied an increased rating in excess of 20 percent for GERD with duodenal ulcer, status post subtotal gastrectomy with vagotomy.  The Veteran appealed the July 2014 Board decision that denied an increased rating for a digestive disability to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in July 2015, the Court vacated and remanded the issue of an increased rating for a digestive disability back to the Board for further proceedings consistent with the Memorandum Decision.


REMAND

VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A (a)(1), (b)(1) (West 2014).  In this case, directly addressing the Court's July 2015 Memorandum Decision, in June 2012, the Veteran submitted a private treatment record from Princeton Baptist Medical Center, effectively identifying outstanding private treatment records.  These private treatment records should be obtained.  An appropriate time should be allowed for the provider to respond, and all responses should be associated with the electronic record, to include any private treatment records obtained from Princeton Baptist Medical Center.  VA is required to make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  38 C.F.R. § 3.159 (c)(1) (2015).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for treatment of the service-connected digestive disability from Princeton Baptist Medical Center.

2. Contact Princeton Baptist Medical Center, and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received at that facility, to include treatment reports and progress notes for the duration of the Veteran's medical treatment for a digestive disability.

Any documents received by VA pursuant to the request for private treatment records from Princeton Baptist Medical Center should be associated with the record.  At least two requests for the private records should be made, unless it is made evident by the first request that a second request would be futile in obtaining such records.  

Any negative responses should be properly documented in the record.  Notify the Veteran and the representative, in accordance with 38 C.F.R. § 3.159 (e), if the private treatment records are unavailable.

3. After completion of the above and any additional development deemed necessary, the appeal of an increased rating in excess of 20 percent for service-connected digestive disability should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




